Citation Nr: 1441925	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  10-46 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased initial rating for migraine headaches, currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased initial rating for seborrheic dermatitis, currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased initial rating for right ankle sprain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from January 2002 to June 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for migraine headaches, seborrheic dermatitis, and right ankle sprain evaluated as 10 percent disabling, respectively, effective June 16, 2005.  

The Veteran testified at a videoconference hearing before the undersigned in January 2013.  A transcript of the proceeding is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the hearing, the Veteran's representative essentially contended that the Veteran's service-connected disabilities have increased in severity since her last VA compensation examinations.  Since her last VA examinations for evaluating her service-connected disabilities was in 2010, the Board finds that current examinations would be helpful to ascertain the present level of the disabilities.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994). 

The Veteran should also be asked to submit any evidence she has confirming her time missed from work and/or school.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated her for migraine headaches, seborrheic dermatitis and her right ankle since 2008.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  In addition, obtain relevant VA treatment records dating since January 2013.  If any requested records are not available, the Veteran should be notified of such. 

Additionally, ask the Veteran to submit any evidence she has from her school or employer confirming her time missed due to headaches. 

2.  The Veteran should be afforded VA headache examination to determine the current severity of her migraine headache disorder.  The claims folder should 
be reviewed in conjunction with the examination.  The examiner should describe all symptomatology related to the Veteran's migraine headaches and indicate the frequency, duration, and severity of the headaches.  

3.  The Veteran should be afforded a VA skin examination to determine the extent of her seborrheic dermatitis.  The claims folder should be reviewed in conjunction with the examination.  The examiner should identify all symptoms associated with the seborrheic dermatitis, as well as the percentage of the exposed area and total body involved as well as type of medication used to treat the condition. 

4.  Schedule the Veteran for a VA ankle examination to determine the extent of her right ankle disability.  The claims folder should be reviewed in conjunction with the examination.  All indicated tests should be conducted, to include range of motion studies, and the results reported.  

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished an appropriate supplemental statement of   the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

